Citation Nr: 9907821	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
multiple joints also claimed as bursitis/tendinitis of the 
shoulders, hips, hands and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran's active service from December 1972 to April 1980 
has been verified.  His DD Form 214 shows more than 12 years 
of prior active service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from September 1992 and October 1993 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  In May 
1997 the Board decided that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for arthritis and remanded that issue and the 
issue of service connection for bursitis/tendinitis of the 
shoulders, hips, hands and knees to the RO for further 
development.  The case has recently been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran has currently confirmed rheumatoid arthritis 
of multiple joints that was initially manifested several 
years after service and is not shown by competent evidence to 
have been manifested during service or in the year after his 
separation from service in April 1980.

2.  The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion as the record does 
not include competent evidence in conflict as to a probable 
nexus to service for rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis of multiple joints was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998). 

2.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show in early 1965 no 
diagnosis was reported for his complaint of left shoulder 
soreness and slight tenderness and findings of no joint 
tenderness, limitation or motion or crepitation.  Medical 
examinations in 1968, 1970 and 1972 showed normal joints were 
reported on clinical evaluation.  He reported a muscle pull 
of the left hip in early 1973.  In early April 1973 bursitis 
of the left acromioclavicular joint was reported as well as a 
positive rheumatoid factor.  On follow up evaluation he also 
complained of discomfort of the right hand joints and an 
examiner reported no redness, swelling of the shoulder and 
assessed bursitis versus arthritis.  A medical examination in 
early 1974 showed normal joints.

The veteran's service medical records show uric acid 8.3 and 
9.9 mg/dl (reference range 2.5-8.0 mg/dl) in February 1975.  
An October 1975 evaluation for complaint of chest pain 
reported a history of bursitis.  In late 1976 he complained 
of right shoulder bursitis of recent onset and an examination 
showed a normal X-ray evaluation and an impression of 
possible bursitis.  A negative X-ray was reported on 
evaluation of his complaint in May 1977 of recurrent left 
shoulder pain.  His left shoulder complaints in June 1977 and 
negative cervical spine X-ray were assessed as residuals of 
muscle spasm and resolving left shoulder bursitis.  His 
complaint in June 1977 of left hand pain and inflammation 
without history of trauma was initially assessed as possible 
bursitis with gouty arthritis to be ruled out and after 
further evaluation as synovitis of the left index finger.  A 
uric acid level was 5.2 mg/dl then and 5.1 mg/dl on a repeat 
laboratory analysis in September 1977.  

The veteran's service medical records show hyperuricemia by 
history was reported in January 1978 and uric acid analysis 
in February and November 1978 was 4.9 and 4.5 mg/dl, 
respectively.  On his January 1980 medical examination for 
separation the joints were reported as normal on clinical 
evaluation.  He reported a positive history of swollen or 
painful joints and bursitis that was described in the 
examiner's elaboration of history as left hand and right 
elbow bursitis.

The veteran's initial VA compensation claim, received in 
August 1980, was limited to hypertension that was reflected 
in VA outpatient records through late 1980.  When seen 
initially by VA in May 1980 he reported hypertension and that 
he felt "pretty good".  An examiner reported no findings 
except for high blood pressure.  On a VA general medical 
examination in early 1981 the veteran was found to have a 
full range of motion of all body joints and reported no 
complaints regarding the joints.  Other VA outpatient records 
reports show in February 1981 a complaint of right elbow 
bursitis and in April 1981 bursitis of the shoulders.  In 
late 1982 there was a reference to bursitis of the left hip 
and leg and in March 1983 to arthritis of the left hip.  
There was no diagnosis of arthritis reported.  The veteran 
provided a medial treatment receipt from R. Warren, D.O., and 
dated in February 1983 that lists arthritis/bursitis of the 
left hip.

The VA outpatient treatment records show the veteran's 
complaints of thumb and elbow pain present for several months 
in June 1984, but without swelling, tenderness or limitation 
of motion reported by the examiner were assessed as tennis 
elbow and arthritis, with rheumatoid arthritis questioned.  
X-ray of the right thumb and the elbows in August 1984 to 
rule out arthritis were reported as normal.  On several 
occasions from 1985 to 1988 he reported multiple joint 
complaints and arthritis and assessments included alteration 
of comport, arthritic pain and arthritis.  X-rays of the 
right ankle and right elbow in 1986 and the cervical spine in 
1988 were reported as normal.  Possible rheumatoid arthritis 
noted for his left shoulder and left elbow complaints in 
early 1989.  A September 1990 clinical record entry reports a 
history of rheumatoid arthritis and multiple joint discomfort 
and an assessment of rheumatoid and/or osteoarthritis.  

A Kivitz, M.D., reported in 1995 that the veteran was seen 
for consultation twice in March 1990 and has a history of 
long standing rheumatoid arthritis and of joint pain back to 
serve that was then diagnosed as tendinitis/bursitis.  The 
impression was inflammatory arthritis consistent with the 
diagnosis of rheumatoid arthritis.  

The record includes several reports from J. Bailes, M.D., 
during 1990 and 1991 and Allegheny General Hospital directed 
to treatment of a low back injury in the workplace the 
veteran sustained in 1990.  In late 1992, K. Stine, M.D., 
reported the veteran's various symptoms.  

M. Reynolds, M.D., reported in 1992 that the veteran had been 
referred by another physician with multiple joint pains that 
were similar to bursitis he had a year previously.  It was 
reported that the veteran had a history of shoulder pains 
since his mid 20's diagnosed as bursitis and occasional 
tenderness and swelling of finger joints, but not a "severe 
rheumatic problem" until about five years previously when a 
generalized arthritis developed in all large joints and the 
fingers and feet and rheumatoid arthritis was diagnosed.  It 
was also reported that lower back pain was a prominent 
rheumatic complaint in 1985.  The diagnoses were arthritis, 
lumbar degenerative disc disease and rotator cuff tendinitis.  
It was reported that right thumb tendinitis and rotator cuff 
tendinitis were independent of the rheumatic disease.  In a 
follow up report later in 1992, he opined that the veteran's 
right shoulder complaints might still be attributed to 
tendinitis.

The VA medical reports during the early and mid 1990's 
include a Agent Orange Registry evaluation in 1993 that 
includes a diagnosis of rheumatoid arthritis, rheumatoid 
arthritis by history in 1994 a medical examination in 1995 
showing a diagnosis of polyarthralgia and rule out 
degenerative arthritis of the hips.  

At a RO hearing in 1994, the veteran recalled the problems 
with pain and swelling of the joints in service and for which 
he was told he had bursitis were the same problems that he 
had now.  He recalled that the symptoms would go away but he 
had flare ups in service.  He recalled Dr. Warren gave the 
first diagnosis of arthritis in 1981 but that records had not 
been located.  The veteran recalled receiving the diagnosis 
of rheumatoid arthritis from a Dr. Nellas (Transcript, 4-10).  
The veteran's testimony at the Board hearing in 1997 was 
consistent with earlier testimony and written statements.

Pursuant to the Board remand in 1997, the RO obtained 
information from the veteran regarding sources of pertinent 
medical treatment since service and sent requests to each 
provider the veteran identified.  The RO also obtained 
rheumatology and orthopedic examinations that the Board 
requested and provided the veteran's claims folder to the 
examiners.  Additional VA outpatient treatment records were 
received that showed a positive rheumatoid factor was 
reported in 1994 and 1995, radiology of the shoulders in 1994 
reported as showing osteoarthritis and in 1995 radiology of 
the hips, hands and feet was reported as showing minimal 
degenerative changes.  

A VA examination of the veteran's hands and fingers in 1998 
included a diagnosis of rheumatoid arthritis.  The examiner 
noted that the veteran had significant evidence of stiffness 
and some evidence of synovitis of the hands and fingers.  The 
examiner opined that this could be consistent with rheumatoid 
arthritis although certain end stage changes were not present 
as yet.  

On a separate examination of the veteran's shoulders, wrists, 
hips, knees, elbows and ankles, a VA examiner noted that the 
veteran carried a diagnosis of rheumatoid arthritis and that 
he reported joint aches primarily of the hands and feet since 
age 30 that was never treated until several years previously 
in middle age.  The veteran recalled primarily stiffness of 
the knees, feet and fingers as a young man and presently 
principally radiating low back pain that he had 
intermittently for the past 30 years secondary to his 
rheumatoid arthritis.  The examiner noted the finding of 
degenerative joint disease from the X-rays of the shoulders 
obtained in 1994.  The examiner reported the diagnosis of 
rheumatoid arthritis of the major joints and opined that the 
veteran had polyarthralgia of many joints, primarily the 
shoulders, right hip, right ankle and the wrists.

A VA rheumatology examiner noted the joint complaints in 
service, that gout was suspected in 1977 for left index 
finger complaints and that it appeared from the available 
records that all of these symptoms were of rather brief 
duration.  The examiner noted that in the mid 1980's 
polyarthralgia developed and has persisted and now affected 
the ankles, knees, elbows and wrists.  The examiner also 
noted the low back pain history in 1990 from lifting.  The 
examiner concluded after examining the joints that the 
diagnosis was undoubtedly rheumatoid arthritis functional 
class II.  The examiner opined that anyone can transiently 
experience a sore shoulder or hip and that this usually is 
not the initially symptoms of rheumatoid arthritis, if it was 
one would not expect a long gap before more symptoms appear.  
The examiner opined that the inflamed finger in 1977 could 
well have been due to thiazide-induced gout as the examiner 
suspected and this would be unrelated to eventual rheumatoid 
arthritis.  The examiner opined that based on the available 
information, the likelihood that rheumatoid onset began 
during active duty was less than 50 percent but cannot be 
ruled out.  

Analysis

It was the determination of the Board in 1997 that the RO 
should readjudicate the issues on appeal with consideration 
of entitlement to service connection for arthritis on a de 
novo basis.  The Board applied the applicable case law in 
determining that new and material evidence had been presented 
since an earlier unappealed RO decision, and that a de novo 
review was required.  Although the standard of review has 
been modified substantially by subsequent holdings of the 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court"), the Board believes that 
there is supporting evidence of the type necessary to find 
the claim well grounded.  See Savage v. Gober, 10 Vet. App. 
488 (1997); Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) explaining Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have the claim readjudicated on the merits, 
and to provide a record that would support an informed 
determination asked the RO to request additional medical 
evidence from the veteran and obtain VA examinations.  The RO 
was conscientious in developing the record.  The RO sent 
request to each of the treatment providers the veteran named 
and received replies from several of them.  The RO advised 
the veteran of the status of the claim through correspondence 
in October 1997 that indicated responses had not been 
received from named treatment providers.  The RO completed 
the examinations that included the review of the record and 
opinion as requested and advised the veteran and his 
representative of its determination in a supplemental 
statement of the case issued in October 1998.  Thereafter, in 
November 1998, the representative did not indicate that any 
additional evidence would be presented.  Nor did the 
representative in more recent written argument presented in 
December 1998.  It was not argued that there was evidence 
outstanding and likely available that would be material to 
the question of service connection.  The Board also finds 
that the examination substantially complied with the Board 
request for a collaborative effort by an orthopedist and a 
rheumatologist.  The conclusion appears to have been the work 
of both examiners, although considering the diagnosis of 
rheumatologic disease it would seem appropriate that the 
rheumatologist prepared the substance of the opinion.  
Therefore, the Board does not find that any potential 
prejudice has resulted from the development completed by the 
RO in response to the Board's remand order.  Although not all 
of the treatment providers responded to requests for 
information by the Board in 1997 and previously by the RO, 
the relevance to the service connection issue under 
consideration has not been asserted.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The representative recently argued for referral of the claim 
to an IME as provided under 38 C.F.R. § 20.901(d).  The Board 
does not agree that such referral is required in this case, 
as there does not appear to be a question of medical 
controversy of complexity.  There are no conflicting medical 
opinions that the veteran does not have rheumatoid arthritis 
or as to whether rheumatoid arthritis likely had its 
inception in service.  Although there is medical opinion 
recording history provided by the veteran, none of the 
private clinicians who have provided information nor any VA 
examiners have offered an opinion possibly linking rheumatoid 
arthritis to service.  The record provided by Drs. Kivitz and 
Reynolds appear to concur in the current diagnosis but offer 
no comment or opinion on the critical nexus issue.  Thus the 
medical evidence is not divided and as such does not support 
a finding of medical controversy or complexity to warrant 
submission of the claim to an IME.  The veteran has not 
indicated the existence of any post service medical evidence 
that has not already been obtained that would provide 
probative nexus evidence for rheumatoid arthritis.  McKnight 
v. Gober, No. 97-7062 (Fed.Cir. Dec. 16, 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).

Turning to the merits of the claim, the Board observes that 
the law and regulations provide for service connection of 
rheumatoid arthritis on a direct or presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303(d), 3.309, 3.309.  In order for the veteran to 
prevail, the evidence need only reach relative equipoise to 
require application of the benefit of the doubt rule.  It 
need not preponderate in favor of the claim before the claim 
may be granted.  38 U.S.C.A. § 5107.  

The Board has reviewed the record and finds that the 
preponderance of the evidence is against service connection 
for rheumatoid arthritis.  The additional evidence obtained 
by the Board remand included a comprehensive examination by 
orthopedist and a rheumatologist that included an opinion 
that viewed liberally does not support a decision in favor of 
the veteran. It was based upon a review of the record and 
examination of the veteran and the conclusion that it was not 
likely the veteran's rheumatoid arthritis began in service 
was supported by a discussion and analysis of the findings in 
service and after service.  It is significant that the record 
does not include a medical opinion contradicting the recent 
VA medical opinion on the question of service inception.  Nor 
do the records provided by the veteran's treating physicians 
over the years include any opinion regarding the onset of 
rheumatoid arthritis although a history of joint complaints 
is recounted.  

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  The presumption of credibility that attaches to the 
evidence for the consideration of well groundedness does not 
continue in the analysis of the ultimate credibility or 
weight to be accorded the evidence.  Justus, 3 Vet. App. at 
513.  Although the veteran has asserted facts of arthritis 
linked to service, the record does not show that.  For 
example, the service medical records while confirming various 
joint complaints do not mention arthritis.  Further, medical 
examination in 1980 in service and contemporaneous VA 
treatment records are also unremarkable for any reference to 
joint complaints until bursitis was mentioned about a year 
after service.  

The evidence following the first year after service is also 
seen as unfavorable to the claim.  It should be noted that 
the veteran's initial application for VA compensation in 1980 
did not mention any joint disability and it is also 
significant that VA medical evaluation in early 1981, though 
directed primarily to other complaints included 
musculoskeletal evaluation that was unremarkable with respect 
to any joint or group of joints.  Other medical evidence from 
the early 1980's shows private evaluation reportedly for 
bursitis and arthritis of the left hip that are not now 
linked to service. 

There is, as well, a well-documented history of multiple 
joint complaints in the mid 1980's as reported by Dr. 
Reynolds.  Other reports, principally those from Dr. Kivitz 
reference multiple joint rheumatoid arthritis but again 
without as nexus to service.  The service medical records, 
the physical examination at separation, and the post-service 
documentary evidence for years post-service have not been 
reported by competent medical opinion as establishing the 
currently confirmed rheumatoid arthritis during service.  

Therefore, the statements from Drs. Reynolds and Kivitz 
cannot reasonably be accorded any probative weight neither 
links rheumatoid arthritis to service nor may such be 
inferred from their statements.  Neither offers a statement 
of causation directed to the specific circumstances of the 
veteran's case.  As such, neither is of any probative weight 
in the ultimate determination of service connection.  The 
statement received from Dr. Stine in the early 1990's is not 
probative of service connection.  See Libertine v. Brown, 9 
Vet. App. 521 (1996).  

On the other hand, the VA medical evaluation and opinion in 
1998 offers substantial evidence against service connection 
that is not rebutted by competent evidence favorable to the 
claim.  The VA examiners in 1998 reviewed the veteran's 
record and noted the factors weighing against service 
connection for rheumatoid arthritis of multiple joints.  The 
conclusions from the VA examination in 1998 appear to have 
been based on a fair consideration of the material evidence, 
and to reflect significant knowledge and skill in analysis of 
the pertinent data as the ultimate opinion against service 
connection noted the medical findings of significance during 
service and after service.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  The Board accepts the examiners' conclusion 
of a less than 50 percent likelihood of service inception for 
rheumatoid arthritis as placing the preponderance of the 
probative evidence against the claim as it clearly does not 
serve to place the evidence in relative equipoise.  As with 
any piece of evidence, the credibility and weight to be 
attached to this opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In summary, the evidentiary record does not demonstrate the 
presence of a chronic rheumatoid arthritis of multiple joints 
that has, on the basis of competent medical authority, been 
linked to the veteran's service.  As it is the province of 
trained health care professionals to enter conclusions that 
require medical opinions as to causation, the veteran's lay 
opinion is an insufficient basis to find in favor of the 
claim without the support of competent nexus evidence.  The 
record does not include a thorough medical evaluation with 
sufficient detail to reasonably question the diagnosis of 
rheumatoid arthritis of multiple joints at this time or to 
reasonably question the VA examination findings regarding the 
likelihood of service connection to place the evidence in 
relative equipoise or warrant independent medical review 
south by the representative.  Hayes v. Brown, 9 Vet. App. 67, 
73-74 (1996), ZN v. Brown, 6 Vet. App. 183, 195 (1994).  Of 
course, if the veteran were to submit such evidence he could 
request reopening of the claim.  However, the current record 
preponderates against service connection for rheumatoid 
arthritis of multiple joints also claimed as 
bursitis/tendinitis of the shoulders, hips, hands and knees.  
Neither chronic bursitis nor tendinitis of the various joints 
is confirmed currently.


ORDER

Service connection for rheumatoid arthritis of multiple 
joints also claimed as bursitis/tendinitis of the shoulders, 
hips, hands and knees is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


